DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive.
On Page 7 of the Response (Page 3 of the Arguments), the Applicant argues “[a]t best, Johansson only teaches that the spacing between adjacent vibrators is approximately 0.9 wavelengths…those arrangements taught by Johansson is only a universally used setting for all frequency ranges”, but this is precisely the point, that Johansson can be adapted for all frequency ranges only reinforces that it can certainly be utilized in the 2.4 GHz WiFi frequency range as stated in the rejection which would yield a 108 mm spacing at 0.9 wavelengths for the highest band of the 2.4 GHz range (e.g., 2.484 GHz) which may be clearly optimized to achieve 105 mm, especially that the gain necessary for determining an operation of the antenna at that frequency may significantly vary depending on the application and the claim recites no specific frequencies, much less a gain at a specific frequency or range of frequencies. Applicant further cites a portion of the background section of the instant application that is irrelevant for modification of Johansson’s antennas for a frequency range and spacing design factor. Applicant has failed to point out any supposed reasons why the antenna 
Applicant further argues “Johansson explicitly teaches a Butler matrix module composed of a 3dB bridge…the applicant insists that Gandhi also fails to teach this feature…Office Action only points out that it would have been obvious to a skilled artisan in the art without any evidence”. The Examiner is unaware of a requirement to have evidence for a motivation. The Examiner asserts that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding the Examiner’s Official Notice of antennas operating in the 2.4 GHz frequency of operation range (originally presented in Section Claim Rejections - 35 U.S.C. 103 of the Office Action mailed 06/16/2021), the applicant is advised that applicant’s failure to traverse such Official Notice has been taken as an admission that such limitations are indeed Prior Art. See MPEP 2144.03(c) and 37 C.F.R. 1.111(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6791507 B2 (hereinafter “Johansson”) in view of US 20090108930 A1 (hereinafter “Gandhi”) or alternatively, Gandhi in view of Johansson.
	Claim 1: Johansson teaches an antenna system (e.g., see FIG. 1, 7, 10-14) with a reconfigurable two-dimensional radiation pattern, comprising: an antenna vibrator array module (e.g., see array 110 comprising columns 112 having antenna elements in Figures) for transmitting and receiving signals, which is composed of four ±45 dual-polarized vibrators (e.g., see antenna elements in each column 112 at least in FIG. 9 having at least four antenna elements and up to ten elements in each column, Col. 6, Lns. 36-45; e.g., see Col. 9, Lns. 54-68 to Col. 10, Ln. 8 discussing ±45 dual-polarization and 912, 917 in FIG. 9); a Butler matrix module (e.g., see 120) for forming horizontal and perpendicular wave beam characteristics before the antenna vibrator array module transmits signals (i.e., for cross/dual polarization signals); and a phase shifter module (e.g., see 130, 140, e.g., see Col. 7, Lns. 5-11) for transmitting input signals provided by a feed network or a transceiver and for providing the input signals to the Butler matrix module (as shown), which comprises at least one phase shifter with equal power distribution (e.g., see Col. 5, Lns. 41-60); wherein, the phase shifter module has one input port and four output ports (e.g., wherein the phase shifter module can further incorporate power divider 150 with one input, i.e., see claims 1 and 30, and phase shifters 130, 140 have at least four output ports as shown), the Butler matrix module has multiple input ports and multiple output ports (as shown), the four output ports of the phase shifter module are respectively connected with a corresponding one 
Johansson does not explicitly teach the Butler matrix is composed of a 3dB bridge.
	However Gandhi teaches an antenna system (e.g., see Para. 11-12) with a reconfigurable two-dimensional radiation pattern, comprising: an antenna vibrator array module (e.g., “N-port antenna” in Para. 11) for transmitting and receiving signals; a Butler matrix module (e.g., see 14, 70 in FIGS. 1-3) for forming horizontal and perpendicular wave beam characteristics before the antenna vibrator array module transmits signals, which is composed of a 3dB bridge (e.g., see FIG. 3A, Para. 16); and a phase shifter module (e.g., see phase shifters, PS and 12, 60 in FIGS. 1-3) for transmitting input signals provided by a feed network or a transceiver and for providing the input signals to the Butler matrix module (e.g., see Para. 18), which comprises at least one phase shifter with equal power distribution (e.g., see para. 16); wherein, the phase shifter module has one input port and four output ports (as shown), the Butler matrix module has multiple input ports and multiple output ports (as shown), the four output ports of the phase shifter module are respectively connected with a corresponding one of the input ports of the Butler matrix module, and the output ports of the Butler matrix module are connected with the antenna vibrator array module (Id.).
Before the effective filing date of the invention, it would have been obvious to a skilled artisan to utilize 3dB bridge couplers in the Butler matrix of Johansson as taught by Gandhi in order to utilize a simple, basic coupler widely commercially available for 
Nonetheless, Johansson does not explicitly teach a spacing of 105 mm between adjacent vibrators.
However Johansson teaches that the spacing between adjacent vibrators is approximately 0.9 wavelengths (e.g., see Col. 6, Lns. 36-45). The Examiner takes Official/Judicial Notice that antennas operating in the 2.4 GHz frequency of operation range is ‘old and well-known’ in the art.
Before the effective filing date of the invention, it would have been obvious to a skilled artisan to utilize the antenna system of Johansson for an operating frequency range in the 2.4 GHz frequency range in order to utilize the signal for a WiFi application or for an S-band frequency (which Gandhi discloses, e.g., see Para. 18) operation for mobile communications, including IMT-2000/UMTS, mobile satellite communications and weather/ship radar systems. Thus, before the effective filing date of the invention, it would have been obvious to a skilled artisan to further optimize the spacing between adjacent vibrators through routine experimentation to reach a spacing of 105mm since the spacing of the vibrators is a result-effective variable for the antenna wavelength of operation and Johansson teaches a spacing of 0.9 wavelengths (e.g., being ~108 mm for a high channel/band at 2.484 GHz of the 2.4 GHz frequency range for WiFi) for which discovering the optimum or workable ranges involves only ordinary skill in the art. In re Aller, 105 USPQ 233. Further, see MPEP §2144.05.


Alternatively:
Claim 1: Gandhi teaches an antenna system (e.g., see Para. 11-12) with a reconfigurable two-dimensional radiation pattern, comprising: an antenna vibrator array module (e.g., “N-port antenna” in Para. 11) for transmitting and receiving signals; a Butler matrix module (e.g., see 14, 70 in FIGS. 1-3) for forming horizontal and perpendicular wave beam characteristics before the antenna vibrator array module transmits signals, which is composed of a 3dB bridge (e.g., see FIG. 3A, Para. 16); and a phase shifter module (e.g., see phase shifters, PS and 12, 60 in FIGS. 1-3) for transmitting input signals provided by a feed network or a transceiver and for providing the input signals to the Butler matrix module (e.g., see Para. 18), which comprises at least one phase shifter with equal power distribution (e.g., see para. 16); wherein, the phase shifter module has one input port and four output ports (as shown), the Butler matrix module has multiple input ports and multiple output ports (as shown), the four output ports of the phase shifter module are respectively connected with a corresponding one of the input ports of the Butler matrix module, and the output ports of the Butler matrix module are connected with the antenna vibrator array module (Id.).
Gandhi does not explicitly teach an antenna vibrator module which is composed of four ±45 dual-polarized vibrators.
However Johansson teaches an antenna system (e.g., see FIG. 1, 7, 10-14) with a reconfigurable two-dimensional radiation pattern, comprising: an antenna vibrator array module (e.g., see array 110 comprising columns 112 having antenna elements in Figures) for transmitting and receiving signals, which is composed of four ±45 dual-polarized vibrators (e.g., see antenna elements in each column 112 at least in FIG. 9 
Before the effective filing date of the invention, it would have been obvious to a skilled artisan to form an antenna vibrator module which is composed of four ±45 dual-polarized vibrators as taught by Johansson in order to utilize the antenna system with dual cross polarized antennas which can send/receive signal with a 45 degree cross polarization.
Nonetheless, Johansson does not explicitly teach a spacing of 105 mm between adjacent vibrators.

Before the effective filing date of the invention, it would have been obvious to a skilled artisan to utilize the antenna system of Johansson for an operating frequency range in the 2.4 GHz frequency range in order to utilize the signal for a WiFi application or for an S-band frequency (which Gandhi discloses, e.g., see Para. 18) operation for mobile communications, including IMT-2000/UMTS, mobile satellite communications and weather/ship radar systems. Thus, before the effective filing date of the invention, it would have been obvious to a skilled artisan to further optimize the spacing between adjacent vibrators through routine experimentation to reach a spacing of 105mm since the spacing of the vibrators is a result-effective variable for the antenna wavelength of operation and Johansson teaches a spacing of 0.9 wavelengths (e.g., being ~108 mm for a high channel/band at 2.484 GHz of the 2.4 GHz frequency range for WiFi) for which discovering the optimum or workable ranges involves only ordinary skill in the art. In re Aller, 105 USPQ 233. See MPEP §2144.05.
	Claim 4: the modified invention of Johansson or Gandhi is such that it teaches the antenna system with a reconfigurable two-dimensional radiation pattern as claimed in claim 1, wherein the 3dB bridge is a 90-degree 3dB bridge (e.g., as shown in FIG. 3A, see Para. 16 of Gandhi).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.P/Examiner, Art Unit 2845                                                                                                                                                                                                        
/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845